Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, claims 12-20 and the species “bone marrow aspirate” and “ceramic particles” in the reply filed on 9/26/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/26/22.

Claims Status:
Claims 1-20 are pending.
Claims 1-11 are withdrawn.
Claims 12-20 are under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/9/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 17 and 18 depend from claim 16 and claim 17 requires a cap on the distal end of the first chamber and claim 18 requires a delivery tube attached to the distal end of the first chamber. However, claim 16 requires that a connector couples the distal end of the first chamber to the distal end of the second chamber. It is then unclear how a cap or delivery tube can be on the distal end of the first chamber when a connector is already present. The specification shows a cap (140) in Figure 17:

    PNG
    media_image1.png
    225
    842
    media_image1.png
    Greyscale

The cap depicted in Figure 17 is not a connector or delivery tube. Correction is required. In the interest of compact prosecution, a connector attached at the distal end of the first chamber will be interpreted to serve as a cap/delivery tube as in a connector cap or a connector tube.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drapeau et al. (US 20080152691).
Claim interpretation: Claim 12 is directed to a device for mixing a bone material with a liquid and is therefore a device/apparatus claim. Only those elements directed to the device are relevant for examination. See MPEP 2115    Material or Article Worked Upon by Apparatus [R-2]   MATERIAL OR ARTICLE WORKED UPON DOES NOT LIMIT APPARATUS CLAIMS
"Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, "[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). Accordingly, claim 12 only requires a device comprising a chamber having a proximal end and a distal end and a plunger having at least a portion slidably disposed within the proximal end of the chamber and claim 14 introduces a delivery tube attached to the distal end of the chamber. 
Regarding claims 12-15, Drapeau et al. disclose in Figure 1 (Examiner added text and arrows):

    PNG
    media_image2.png
    680
    1117
    media_image2.png
    Greyscale

Thus, Drapeau et al. disclose a device comprising a chamber having a proximal and a distal end with a delivery tube at the distal end and a proximal plunger with a portion slidably disposed within the proximal end of the chamber and Figure 1 shows a portion of the plunger outside the chamber and a portion disposed within the plunger in the chamber. The plunger is inherently configured to dispense any bone material mixed with liquid from the distal end of the chamber when the plunger is in an extended position. The “configured to” language merely represents a statement of intended use of the device which does not limit the claim. The intended use of “for mixing a bone material with a liquid” is inherent in the prior art device. An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003). Claims 12-15 are anticipated by the reference.

Claim(s) 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cherif-Cheikh (WO9607398).
Claim interpretation: Claims 12 and 16 are directed to a device for mixing a bone material with a liquid and is therefore a device/apparatus claim. Only those elements directed to the device are relevant for examination. See MPEP 2115    Material or Article Worked Upon by Apparatus [R-2]   MATERIAL OR ARTICLE WORKED UPON DOES NOT LIMIT APPARATUS CLAIMS
"Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, "[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). Accordingly, claim 12 only requires a device comprising a chamber having a proximal end and a distal end and a plunger having at least a portion slidably disposed within the proximal end of the chamber and claim 14 introduces a delivery tube attached to the distal end of the chamber. Claim 16 requires a second chamber and a second plunger with a connector coupling the chambers. Claim 17 introduces a cap on the first chamber distal end. Claim 18 has a delivery tube attached to the first end of the first chamber.
Cherif-Cheikh disclose in Figure 18 (Examiner added text and arrows):

    PNG
    media_image3.png
    723
    1459
    media_image3.png
    Greyscale

Thus, regarding claims 12-20, Cherif-Cheikh disclose a device comprising a first chamber having a proximal and a distal end with a delivery tube at the distal end and a proximal first plunger with a portion slidably disposed within the proximal end of the chamber and Figure 18 shows a portion of the plunger outside the chamber and a portion disposed within the plunger in the chamber. Additionally, Figure 18 shows a second plunger with at least a portion slidably disposed within the proximal end of a second chamber with a connector fluidly coupling the distal end of the first chamber to the distal end of the second chamber. The connector of Cherif-Cheikh may serve as a cap and delivery tube attached to the distal end of the first chamber. In an alternative interpretation, simply flipping the figure around results in the interpretation shown below with the cap disposed around the distal end of the first chamber and a delivery tube connector (Examiner added text and arrows):

    PNG
    media_image4.png
    563
    1484
    media_image4.png
    Greyscale


 The plunger is inherently configured to dispense any bone material mixed with liquid from the distal end of the chamber when the plunger is in an extended position. Any movement of plungers is inherent in the device of Cherif-Cheikh. The “configured to” language merely represents a statement of intended use of the device which does not limit the claim. The intended use of “for mixing a bone material with a liquid” is inherent in the prior art device. An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003). Claims 12-20 are anticipated by the reference.

Claim(s) 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scifert et al. (US 7513901).
Claim interpretation: Claim 12 is directed to a device for mixing a bone material with a liquid and is therefore a device/apparatus claim. Only those elements directed to the device are relevant for examination. See MPEP 2115    Material or Article Worked Upon by Apparatus [R-2]   MATERIAL OR ARTICLE WORKED UPON DOES NOT LIMIT APPARATUS CLAIMS
"Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, "[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). Accordingly, claim 12 only requires a device comprising a chamber having a proximal end and a distal end and a plunger having at least a portion slidably disposed within the proximal end of the chamber and claim 14 introduces a delivery tube attached to the distal end of the chamber. 
Regarding claims 12-15, Scifert et al. disclose a syringe assembly as shown in Figure 1a:

    PNG
    media_image5.png
    398
    644
    media_image5.png
    Greyscale

Scifert et al. disclose in claim 1:

    PNG
    media_image6.png
    523
    534
    media_image6.png
    Greyscale

	The plunger is inherently configured to dispense any bone material mixed with liquid from the distal end of the chamber when the plunger is in an extended position. The “configured to” language merely represents a statement of intended use of the device which does not limit the claim. The intended use of “for mixing a bone material with a liquid” is inherent in the prior art device. An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003). Accordingly, claims 12-15 are anticipated by the reference.

Claim(s) 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKay, WF (US 7955301).
Claim interpretation: Claim 12 is directed to a device for mixing a bone material with a liquid and is therefore a device/apparatus claim. Only those elements directed to the device are relevant for examination. See MPEP 2115    Material or Article Worked Upon by Apparatus [R-2]   MATERIAL OR ARTICLE WORKED UPON DOES NOT LIMIT APPARATUS CLAIMS
"Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, "[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). Accordingly, claim 12 only requires a device comprising a chamber having a proximal end and a distal end and a plunger having at least a portion slidably disposed within the proximal end of the chamber and claim 14 introduces a delivery tube attached to the distal end of the chamber. 
Regarding claims 12-15, McKay disclose a device as shown in Figure 1 depicting chamber with proximal and distal ends, a plunger slidably disposed within the proximal end of the chamber and a delivery tube attached to the distal end:

    PNG
    media_image7.png
    262
    729
    media_image7.png
    Greyscale

McKay discloses in claims 9 and 12:

    PNG
    media_image8.png
    741
    622
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    89
    595
    media_image9.png
    Greyscale

The plunger is inherently configured to dispense any bone material mixed with liquid from the distal end of the chamber when the plunger is in an extended position. The “configured to” language merely represents a statement of intended use of the device which does not limit the claim. The intended use of “for mixing a bone material with a liquid” is inherent in the prior art device. An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003). Accordingly, claims 12-15 are anticipated by the reference.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 7513901. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented subject matter anticipates the claimed subject matter as the Examiner has shown supra.
Claims 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-16 of U.S. Patent No. 7955301. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented subject matter anticipates the claimed subject matter as the Examiner has shown supra.
Claims 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10813676. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented subject matter anticipates the claimed subject matter as shown in claims 1-5.

    PNG
    media_image10.png
    599
    515
    media_image10.png
    Greyscale

The patented subject matter anticipates the claimed subject matter as per MPEP 2115.
	Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cherif-Cheikh (US 6349850) discloses syringe devices with chambers, connectors and pistons (plungers) (Figures 1-46; claims 1-19).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613